Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Office Action responsive to Applicant’s reply filed 5/24/2021.	
Claims 1-20 are pending.

Response to Amendment
	Applicant has amended the claims to include limitations in a form not previously presented necessitating new search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al. (US 2011/0078652) in view of Tang (US 2020/0189741).
	Tang was cited as pertinent art in the prior Office Action.

With respect to claim 1, Mani discloses: dividing, by the electronic device, a first task and at least one second task into a plurality of task-jobs ([0070], 310 and 315 
determining, by the electronic device, at least one core configuration for each of the plurality of task-jobs ([0074]-[0076]); 
scheduling, by the electronic device, each of the plurality of task-jobs on at least one core of the multi-core processor based on the at least one core configuration to generate an execution schedule (id., [0067]).
Mani does not specifically disclose: executing, by the multi-core processor, the plurality of task-jobs according to the execution schedule.  
However, Mani discloses: a model maybe executed using concurrent computing resources, that threads may execute concurrently with specified parameters for a simulation of a model mapped into sub graphs to tasks, parameters that might effect thread scheduling ([0113]-[0113]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that scheduling the sub graphs to threads with parameters such as priorities would effectuate an execution of the sub graphs.
Mani does not specifically disclose: based on a respective interaction metric between two or more task-jobs among the plurality of task-jobs or a respective communication metric between the two or more task-jobs.
However, Tang discloses: based on a respective interaction metric between two or more task-jobs among the plurality of task-jobs or a respective communication metric between the two or more task-jobs (Fig. 1, S100. The processes/tasks are given priorities. Higher priority tasks are performed before low priority tasks. The “priority” is In this regard, one of the costs of performing the lower priority task is the performance of the higher priority task before it. Similarly, one of the costs of performing the higher priority task is to defer performing the lower priority task. With respect to the second part of the limitation, it is recited in the alternative/conditional manner. Therefore, patentable weight need not be provided to said limitation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the priorities as taught by Tang into Mani’s partitioning for parallel execution to take into account that some tasks will have to be processed in sequence thereby ensuring task dependencies and service level objectives.

With respect to claim 2, Mani discloses: wherein the dividing comprises: obtaining, by the electronic device, profile data of the first task and the at least one second task ([0070], lines 1-3), the profile data including at least one of respective entry points of the first task and the at least one second task (Fig. 7), respective exit points of the first task and the at least one second task, respective execution times of the first task and the at least one second task, respective pre-emption states of the first task and the at least one second task, an inter-task communication type between the first task and the at least one second task, an inter-task communication metric between the first task and the at least one second task or an interaction metric; and  19Attorney Docket No.: 2557-003065-US dividing, by the electronic device, the first task and the at least one second task into the plurality of task-jobs based on the profile data ([0070]).  

With respect to claim 6, Mani discloses: wherein the at least one core configuration identifies the plurality of task-jobs and the at least one core of the multi-core processor on which the plurality of task-jobs are to be scheduled and executed ([0074]-[0076]).

With respect to claims 8, 9, and 13, they recite similar limitations as claims 1, 2, and 6, respectively, and are therefore rejected under the same citations and rationale.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-5, 7 10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 15-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WISSAM RASHID/Primary Examiner, Art Unit 2195